Per Curiam,
It is difficult to distinguish the instant case from that of O’Brien’s Estate, recently decided by this court and reported in 18 D. & C. 501; and Linnard’s Estate, 299 Pa. 32, has many points in common.
The learned auditing judge has carefully considered and determined the questions forming the subject matter of the exceptions. We are all in accord with his findings of facts (a study of the record justifying the same) and his conclusions and deductions based thereon.
All exceptions are accordingly dismissed, and the adjudication is confirmed absolutely.